Citation Nr: 1528083	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for spondylosis and lumbar strain with sciatica, to include consideration of whether separate ratings are warranted for neurological impairment of the bilateral lower extremity.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to August 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO granted service connection for spondylosis and lumbar strain with sciatica, evaluated at 20 percent disabling, effective from September 12, 2012.  The Veteran filed a notice of disagreement (NOD) in September 2013, contesting the 20 percent rating assigned for this disability.  The RO furnished the Veteran a statement of the case (SOC) in November 2013.  The Veteran, by and through his attorney, filed a Substantive Appeal (VA Form 9) in January 2014.

The issues of service connection for a disorder of the right and left hips, whether new and material evidence has been received to reopen a previously denied claim of service connection for a left shoulder condition, and entitlement to a higher initial evaluation for the left knee and right knee patellofemoral pain syndrome, with each knee currently rated at 10 percent disabling, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's spondylosis and lumbar strain with sciatica are characterized by chronic low back pain and corresponding functional impairment, and more nearly approximate limitation of flexion to 30 degrees; there is no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least six weeks during any prior 12 month period.

2. Throughout the course of the appeal, the Veteran has manifested neurological impairment of the right and left lower extremities that more nearly approximates mild rather than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, but not higher, for spondylosis and lumbar strain with sciatica are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a separate 10 percent evaluation, but not higher, for neurological impairment of the right lower extremity, associated with the spondylosis and lumbar strain with sciatica, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, General Rating Formula of Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code (DC) 8520 (2014).

3.  The criteria for a separate 10 percent evaluation, but not higher, for neurological impairment of the right lower extremity, associated with the spondylosis and lumbar strain with sciatica, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, General Rating Formula of Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard January 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in February 2013. The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III. Rating Criteria

The Veteran is presently assigned a 20 percent evaluation for spondylosis and lumbar strain with sciatica under Diagnostic Code 5242.

Under the General Rating Formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Intervertebral disc syndrome may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2014). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

IV. Discussion

The Veteran contends that the symptoms of his spondylosis and lumbar strain with sciatica are worse than currently reflected by his evaluation of 20 percent.  Specifically, the Veteran maintains that a higher evaluation is warranted based on additional functional loss as evidenced by the fact that he was discharged from the military due to recurring back pain.  After affording the Veteran the benefit of any remaining doubt, the Board finds that the Veteran is entitled to a 40 percent evaluation, but not higher, for the orthopedic manifestations associated with his spondylosis and lumbar strain with sciatica.

Throughout the appeal, the Veteran's spondylosis and lumbar strain with sciatica have manifested with pain and limitation of forward flexion on objective testing.  Private treatment records from February 2011 to April 2013 show intermittent and decreased range of lumbar spine motion.  On VA examination of the lumbar spine in February 2013, the Veteran reported that he occasionally wore a brace and that his pain was 10 out of 10 during flare-ups.  He also reported that he would take medication and lay down during flare-ups.  The objective testing revealed that forward flexion was limited to 60 degrees, including on repetition.  There was also objective evidence of pain at 40 degrees of forward flexion.  Here, the record evidence shows that the Veteran's low back disability does not result in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.

Notably, however, the record evidence reflects functional impairment due to pain and other factors.  Although the examiner found no additional limitation of motion following repetitive-use, the VA examiner observed that the Veteran exhibited additional functional loss in the form of less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  These findings are largely consistent with the statements from the Veteran's friends and colleagues who state that the Veteran has missed work and cannot sit or sleep at times due to discomfort.  The Veteran's business partner also stated that Veteran appeared groggy from the pain and the medication.  Lastly, the VA examiner concluded that the Veteran's flare-ups would impact the function of the thoracolumbar spine.  Based on a review of the entire record and given the Veteran's competent reports of chronic and increased pain, the Board finds that after consideration of the functional limitations, the Veteran's spondylosis and lumbar strain with sciatica more nearly approximate the criteria for a 40 percent evaluation based on the orthopedic manifestations.  See also 38 C.F.R. §§ 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine; DeLuca v. Brown, supra.  Since the Veteran demonstrates forward flexion of the lumbar spine, albeit with additional functional impairment that approximates to motion limited to 30 degrees or less, the record evidence shows no finding of ankylosis of the thoracolumbar spine.  Hence, an initial evaluation in excess of 40 percent for the Veteran's spondylosis and lumbar strain with sciatica is not warranted.

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's spondylosis and lumbar strain with sciatica under other diagnostic codes, but finds that no higher evaluations are warranted.

A rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2014).  In this regard, the Board notes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having a total duration of at least six weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes in the VA and private examinations by either the Veteran or the examiners.

Separate Neurological Impairment

The Board has considered whether the Veteran is entitled to separate ratings for neurological impairment of the right and left lower extremities.  As to the merits of the claim, the Board finds that the evidence is in relative equipoise.

The record evidence shows that private medical records, dated between February 2011 and April 2013, reveal a history of lumbar radiculopathy since August 2010.  A February 2011 x-ray of the lumbosacral spine was interpreted as showing minor narrowing of the discs at L5-S1.  Neurological evaluations conducted between February 2011 and September 2011 indicated normal findings.  When the Veteran was examined in August 2012, he complained of low back and buttock pain that radiated down into the right leg, and also described numbness and tingling down the leg to the toes.  At that same time, the neurological examination revealed that the Veteran walked gingerly and haltingly due to pain, and that his knee reflexes on the right were slightly diminished compared to the left.  Additional private medical records dated in December 2012 and April 2013 indicate that, although no sensory changes were detected on a neurological evaluation in April 2013, the Veteran continuously experiences chronic low back pain with radiating pain down into his legs, noting that the Veteran has a history of lumbar radiculopathy.

Given that there is medical evidence which tends to weigh in favor and against a separate rating for neurological impairment of the right and left lower extremities, the Board finds that all reasonable doubt should be resolved in the Veteran's favor.  Therefore, the Veteran is entitled to separate ratings for neurological impairment of the right and left lower extremities, associated with his spondylosis and lumbar strain with sciatica.  Given that the Veteran's reported symptoms are wholly sensory, and light of the otherwise normal neurological findings found on examination, the Board finds it reasonable to conclude that the Veteran has manifested neurological impairment of the right and left lower extremities that are at most mild, rather than moderate, in degree.  Accordingly, separate 10 percent ratings, but not higher, are warranted for the neurological impairment of the right and left lower extremities under diagnostic code 8520.

Other Considerations

The Board finds that the orthopedic and neurologic symptoms associated with the Veteran's spondylosis and lumbar strain with sciatica have been stable throughout the appeal period, and therefore staged ratings are not assignable.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the specific symptoms directly associated with the Veteran's low back disability.  His spondylosis and lumbar strain with sciatica are characterized by painful limited motion, without evidence of ankylosis, and separately rated neurological impairment affecting the right and left lower extremities.  These manifestations are contemplated in the applicable rating criteria.

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his spondylosis and lumbar strain with sciatica render him unemployable and the evidence does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board.


ORDER

Entitlement to an initial evaluation of 40 percent, but not higher, for spondylosis and lumbar strain with sciatica is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a separate initial evaluation of 10 percent, but not higher, for neurological impairment of the right lower extremity, associated with spondylosis and lumbar strain with sciatica, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a separate initial evaluation of 10 percent, but not higher, for neurological impairment of the left lower extremity, associated with spondylosis and lumbar strain with sciatica, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

In a May 2014 rating decision, the RO denied service connection for a disorder of the right and left hips, denied reopening the previously denied claim of service connection for a right shoulder condition, and assigned initial evaluations of 10 percent for each knee following the grant of service connection for right and left knee patellofemoral pain syndrome.  In May 2015, the Veteran expressed disagreement with that rating decision.  Although the RO has acknowledged the filing of the Veteran's notice of disagreement in a May 26, 2015, letter, but has not issued a statement of the case, the provisions of 38 38 C.F.R. § 19.9(c) require the Board to remand these matters to the RO for such an issuance.  38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case that addresses the issues of (1) entitlement to service connection for a disorder of the right and left hips, (2) whether new and material evidence has been received to reopen a previously denied claim of service connection for a right shoulder condition, and (3) entitlement to higher initial evaluations for right and left knee patellofemoral pain syndrome, with each knee currently rated at 10 percent disabling.  If, and only if, the Veteran perfects an appeal of said issues in accordance with 38 U.S.C.A. § 7105 (West 2014), should the case be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


